Title: To Thomas Jefferson from Madame Plumard de Bellanger, 22 June 1792
From: Bellanger, Madame Plumard de
To: Jefferson, Thomas


Paris, 22 June 1792. She has already thanked TJ for the certificate he gave Derieux concerning a bequest of 15,000 francs from his uncle and now asks him to use his good offices with Robert Morris to facilitate the prompt and advantageous sale for Derieux of a cargo of merchandise worth the 10,000  francs due on the bequest, which Derieux will receive in this form rather than cash because of the unfavorable exchange rate. She complains that TJ does not write frequently and makes her jealous by treating Derieux so well. Impressed by the fine laws of the United States, she regrets that there is no counterpart in France to the veto power the President has recently exercised. M. Darcel, who made up the cargo for Derieux and whose bill is enclosed in summary form, was in Philadelphia during the American war and is known to TJ. She has not yet been able to meet Gouverneur Morris, but he has graciously agreed to forward her letters. Despite political differences with Short, she regrets his departure and has told him that in the country he is going to, or in any other country, he would see laws destructive of every principle, whether religious or financial, that have been given by his friends “les Economistes,” whom he still admires. They agree that Gouverneur Morris does not admire the laws of France or their consequences.
